DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 01/20/2022 have been entered and fully considered.  Claims 1-2, 4-16, and 18-25 are pending.  Claims 3 and 17 are cancelled.  Claims 1 and 11 are amended.  Claims 1-2, 4-16, and 18-25 are examined herein.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Grant Ehrlich (Reg. No. 56,185) on 01/27/2022.

The application has been amended as follows: 
Claim 1:	In the last line, “Cu K” has been deleted and “Cu Kα” has been inserted therein.


Response to Arguments
Applicant’s arguments, see pg. 7, filed 01/20/2022, with respect to the rejection under 35 USC 112(a) have been fully considered and are persuasive.  The rejection of claims 1-25 under 35 USC 112(a) has been withdrawn. 
Applicant’s arguments, see 9-12, filed 01/20/2022, with respect to the rejection over Yang have been fully considered and are persuasive.  The rejection of claims 1-25 under 35 USC 102/103 has been withdrawn. 

Allowable Subject Matter
Claims 1-2, 4-16, and 18-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
CN 102931390 A (“Yang”) Yang discloses a lithium-rich manganese-based positive material and a method of preparing the same (Abstract; [0002]).  The active material is represented by xLi2MnO3∙(1-x)LiMO2, where 0<x<1 and M is one or more of Mn, Ni, and Co ([0007], [0012]).  In examples, the positive material is Li[Ni0.35Li0.1Mn0.55]O2 (i.e. 0.3Li2MnO3∙0.7LiMn0.5Ni0.5O2) ([0028], [0031]) andLi[Ni0.25Li0.17Mn0.58]O2 (i.e. 0.5Li2MnO3∙0.5LiMn0.5Ni0.5O2) ([0034], [0040]).  Yang further discloses a method for preparing the material ([0008]-[0012], [0029], [0032], [0035], [0041]).
The prior art, either alone or in combination, does not fairly teach or suggest the composite positive active material of claim 1 or the method of preparing a composite positive active material of claim 11.  In particular, the prior art, either alone or in combination, does not fairly teach or suggest the composite positive active material having a ratio of I(44.x°).I(44.y°) of 0.2 or less, when the composite positive active material is analyzed by X-ray diffraction using Cu Kα radiation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727